Citation Nr: 0842012	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  00-10 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material was received to reopen a claim 
for entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In June 2003, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board will address the issue of whether new and material 
evidence was submitted to reopen the claim prior to 
consideration of the service connection claim on the merits.  

The Board also notes that the issue of entitlement to a 
rating in excess of 20 percent for degenerative joint disease 
of the lumbar spine was remanded for the issuance of a 
statement of the case in September 2006.  On August 13, 2008, 
the veteran was provided a statement of the case addressing 
this issue and was notified that additional action to perfect 
an appeal for this issue was required with 60 days.  No 
additional correspondence addressing this issue was 
apparently received from the veteran and the issue was not 
certified for appellate review and transferred to the Board's 
jurisdiction on October 17, 2008.  The Board notes, however, 
that in a brief dated November 19, 2008, the veteran's 
service representative listed this matter as an issue 
presented for review.  To the extent this statement may be 
construed as an attempt to perfect the appeal, the Board 
finds the issue of timeliness is more appropriately addressed 
in the first instance by the agency of original jurisdiction.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  A September 1981 rating decision denied entitlement to 
service connection for acute bronchitis; the veteran was 
notified but did not appeal.

3.  Evidence added to the record since the September 1981 
rating decision is neither cumulative nor redundant of the 
evidence of record and raises a reasonable possibility of 
substantiating the claim.

4.  A chronic respiratory disorder is not shown to have 
developed during or as a result of active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for entitlement to service connection for a respiratory 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

2.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in February 2002, May 2004, 
December 2004, and April 2005.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  As the issue addressed in this decision 
is reopened, an additional notice for notice in accordance 
with the Court's decision in Kent is not required.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Although the 
veteran reported he was treated for bronchial asthma at the 
East Orange, New Jersey, VA Medical Center, correspondence 
was received in March 2002 from that facility indicating they 
had no record of the veteran.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a September 1981 rating decision the RO denied entitlement 
to service connection for acute bronchitis.  It was noted, in 
essence, that the evidence demonstrated episodes of 
bronchitis in service were acute and transitory.  The veteran 
did not appeal and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).
In correspondence dated in November 2001 the veteran 
requested that his claim for entitlement to service 
connection be reopened.  Evidence added to the record since 
the September 1981 rating decision includes private medical 
correspondence dated in August 2005 indicating post-service 
problems with bronchitis may be related to treatment for 
bronchitis in service.

Based upon a comprehensive review, the Board finds the 
evidence received in support of the claim for entitlement to 
service connection is new and material.  The recently 
submitted medical evidence includes an opinion relating a 
bronchitis disorder to active service.  This evidence raises 
a reasonable possibility of substantiating the claim and must 
be considered credible for the purpose of this decision.  
Therefore, the claim must be reopened.  

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service medical records show that in May 1975 
the veteran complained of a chest cold with difficulty 
breathing.  The examiner noted the veteran's chest was clear 
and that he was informed to return to the clinic if the 
disorder did not improve with medication.  An August 1977 
report noted he complained of pain in the chest when he 
coughed or breathed deeply.  The diagnoses included upper 
respiratory infection and costochondritis.  An October 1977 
examination revealed a normal clinical evaluation of the 
lungs and chest.  The veteran denied having had asthma in a 
report of medical history.  A December 1977 report included a 
diagnosis of upper respiratory infection.  A diagnosis of 
nonspecific chest pain was provided in July 1978.  An April 
1979 report noted he complained of difficulty breathing and 
shortness of breath, but that there was no history of asthma.  
The diagnoses included costochondritis versus spontaneous 
pneumothorax, but it was noted that the diagnosis of 
spontaneous pneumothorax was doubtful.  A May 1979 chest X-
ray study was normal.  A June 1979 report noted complaints of 
chest congestion and wheezing, but that X-rays revealed no 
definite infiltrates.  A diagnosis of bronchitis was 
provided.  Reports dated in April 1980 and May 1980 also 
provided diagnoses of acute bronchitis.  Hospital records 
show the veteran was provided antibiotics and that on the 
fourth day he was completely asymptomatic.  A June 1980 
report noted a diagnosis of bronchitis.  

Records dated in September 1980 include an allergy clinic 
report which provided impressions including allergies, mild 
asthma by history, seasonal rhinitis, and exercise-induced 
anaphylaxis.  An October 1980 pulmonary clinic report noted 
the veteran's history was not consistent with seasonal asthma 
or seasonal rhinitis.  An October 1980 dermatology clinic 
report noted the veteran complained of hives and the examiner 
noted that he used aspirin which was a known urticarigenic 
agent and a known inducer of asthma.  An examination in 
February 1981 revealed slight throat inflammation.  The chest 
was within normal limits with full breath sounds.  The 
diagnosis was upper respiratory infection.  The veteran's 
February 1981 separation examination revealed a normal 
clinical evaluation of the lungs and chest.

Private medical records dated in May 1981 noted the veteran 
reported he had a history of asthma with his last attack one 
year earlier, but that he was receiving no treatment for the 
disorder.  An examination revealed inspiration and expiration 
wheezes.  A diagnosis of acute asthmatic attack was provided.  

A January 1983 VA examination report noted the veteran 
complained of a recurrent cough and wheezing over the past 
year that had been attributed to bronchitis.  The examiner 
noted the veteran's chest was clear.  The diagnoses provided 
included no evidence of a respiratory disorder.  

A December 1997 private medical report noted a history of 
asthma during service in the 1980's with headaches and 
allergic rhinitis symptoms.  The diagnoses included 
obstructive sleep apnea without opinion as to etiology.  VA 
treatment records dated in March 2001 included a diagnosis of 
asthma.  

In a June 2004 VA examination report, T.L., M.D., noted the 
veteran's claims file was reviewed in detail.  Dr. T.L. 
summarized the pertinent medical evidence and noted that 
based upon an allergy clinic note it appeared the veteran had 
"brachial" asthma prior to entering service, but that there 
was no record indicating a diagnosis of asthma was provided 
during active service.  It was noted that he now had 
obstructive sleep apnea that was unrelated to his military 
service and which was due entirely to his obesity.  The 
physician also stated that the majority of his exertional 
dyspnea was secondary to his obesity and obstructive sleep 
apnea and that it was unclear based upon the available 
evidence if he had bronchial asthma during service.  

Private medical correspondence dated in August 2005 from 
G.M.B., M.D., noted the veteran's service treatment records 
had been reviewed and that it appeared he had problems in the 
past with bronchitis.  It was further noted that this problem 
had continued since service and may be related to the problem 
he had in service.  

In a November 2006 VA examination report Dr. T.L. stated the 
veteran's claims file was reviewed and that based upon the 
available service treatment records it was unlikely he had 
bronchial asthma prior to service and that it was less likely 
than not that he had bronchial asthma while serving in the 
military.  It was noted that his current diagnoses included 
obstructive sleep apnea and bronchial asthma.

In statements and personal hearing testimony in support of 
his claim the veteran asserted that he had asthma as a result 
of service.  He expressed his opinion that his asthma may 
have been incurred as a result of stress or exposure to smoke 
and tear gas during training.  He reported he had no problems 
with asthma prior to service.

Based upon the available evidence of record, the Board finds 
a chronic respiratory disorder is not shown to have developed 
during or as a result of active service.  Although the 
evidence of record reveals the veteran experienced 
respiratory symptoms during active service, the persuasive 
medical evidence demonstrates no chronic respiratory disorder 
was incurred during or as a result of active service.  
Service treatment records show the veteran was evaluated on 
several occasions and that an October 1980 pulmonary examiner 
found his history was not consistent with seasonal asthma.  
There is no indication any bronchitis manifest during service 
was considered to be a chronic disorder.  

While the August 2005 private medical opinion of Dr. G.M.B. 
noted that a review of service medical records indicated 
ongoing problems with bronchitis after service "may be 
related" to the problem that began in service, no rationale 
for this opinion was provided.  The opinion of Dr. G.M.B. is 
considered to be competent, but the Board finds that a lesser 
degree of probative weight is warranted for the provided 
etiology opinion because the physician did not identify which 
service treatment records were considered as supporting the 
opinion provided.  Nor did the opinion address the October 
1980 pulmonary clinic examiner's finding that the veteran's 
history was not consistent with seasonal asthma.

The June 2004 and November 2006 VA examiner, Dr. T.L., noted 
the veteran's claims file was reviewed in detail and 
summarized the pertinent medical reports of record.  The 
Board finds the opinions of Dr. T.L. are persuasive that 
bronchial asthma did not exist prior to service, that 
bronchial asthma was not manifest during service, and that a 
present respiratory disability was not incurred during or as 
a result of active service.  

The veteran may sincerely believe that he has a respiratory 
disorder as a result of service; however, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the veteran's claim must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

New and material evidence was received and the claim for 
entitlement to service connection for a respiratory disorder 
is reopened.

Entitlement to service connection for a respiratory disorder 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


